Campbell, P. J.,
Plaintiff has filed interrogatories requesting defendant to disclose information concerning his policy of public liability insurance, including the extent and amount of coverage.
Defendant has filed objections on the ground that the information requested is in violation of Pa. R. C. P. 4011 (a), (b), (c) and (d), indicating that the subject matter upon which interrogatories were filed is a private matter, not relevant, is unreasonable, and extends the purpose of the interrogatories beyond their normal scope and intention.
Two sister courts of this Commonwealth have squarely faced this problem and have overruled objections and required the disclosure of the extent and amount of insurance coverage: Waksman v. Walker, 44 D. & C. 2d 1 (Phila. Co. 1968); Groce v. Hile, 46 D. & C. 2d 89 (Mercer Co. 1969). A Federal court in this district is in accord: Slomberg, Admr. v. Pennabaker, 42 F.R.D. 8 (M.D. Pa. 1967).
We adopt the rationale of the aforementioned cases and hold that the information will substantially aid in the preparation of the case as provided by Pa. R. C. P. 4007 (a).
Order
And now, to wit: April 22, 1969, defendant’s objections are overruled and defendant is ordered to answer the interrogatories.